Citation Nr: 0701358	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities. 


REPRESENTATION

Appellant represented by:	Aleed J. Rivera, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1968 to June 1970.  
He served in the Republic of Vietnam from June 1969 to June 
1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 20002 rating decision.  In December 
2004, the Board remanded for further development. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder did not manifest in 
service or for approximately 22 years thereafter and the 
preponderance of the evidence is against a finding that it is 
related to service.

2.  The preponderance of the evidence is against a finding 
that the veteran has PTSD related to in-service stressors.

3.  Peripheral neuropathy did not manifest in service or for 
27 years thereafter and the preponderance of the evidence is 
against a finding that it is related to service. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by service and a psychosis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2006). 

2.  Peripheral neuropathy was not incurred in or aggravated 
by service and it may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in February 2002, 
January 2005, and April 2006.  The RO specifically informed 
the veteran of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf, and 
to submit any evidence in his possession pertaining to his 
claims.  He was also notified of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In December 2004, the Board remanded in part to 
obtain Social Security Administration (SSA) records.  
However, in a May 2006 memorandum, the RO listed in detail 
the multiple attempts it made to obtain the veteran's SSA 
records and concluded that there records were unavailable.  
The Board finds that additional efforts to obtain the 
veteran's SSA records would be futile, and as such, the Board 
finds that VA has fulfilled its duty to assist in obtaining 
such records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to the claims.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  An acquired psychiatric disorder, to include PTSD

If psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (a).  As 
discussed below, there is no indication that psychosis 
manifested to a degree of 10 percent within one year from 
service discharge. 

The veteran has current assessments of a psychiatric 
disorder.  VA treatment records and records from L. A. 
Feliciano, M.D. show treatment for depressive disorder and 
major depression, and a June 2002 VA examination report noted 
a diagnosis of dysthymia.  

Service medical records are negative for complaints or 
findings of an acquired psychiatric disorder.  The 
examination report at service discharge noted a normal 
psychiatric evaluation.

Post-service records show that the onset of the veteran's 
psychiatric symptoms was in April 1992, as noted in a May 
1997 report from Dr. Feliciano.  Additionally, the June 2002 
VA examination report, reflecting a diagnosis of dysthymia, 
noted that the veteran's medical conditions and inability to 
be productive caused his depressive condition.  The report 
further noted that the veteran's neuropathy caused him to be 
more depressed and frustrated.  

Based upon the evidence, the Board finds that service 
connection for an acquired psychiatric disorder is 
unwarranted.  While the veteran has current diagnoses of such 
a disorder, there is no indication that it is related to 
service.  Service medical records are negative for findings 
related to a psychiatric disorder and the first indication of 
a disorder was in 1992, which is about 22 years after service 
discharge.  The lengthy period without treatment and lack of 
documented evidence of continuity of symptomatology weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is also no opinion which provides a nexus 
between service and current disability.  In fact, the June 
2002 VA examination report noted that the veteran's disorder 
was due to his other medical conditions and inability to be 
productive.  Therefore, service connection for an acquired 
psychiatric disorder is denied. 

The veteran's claim also includes PTSD.  He asserts that he 
was in Qui Nhon and Danang, Vietnam.  While in Qui Nhon, the 
veteran recalled sabotage on huts, including expositions and 
a robbery.  Around December 25- 31, 1969, the veteran 
indicated that he heard an explosion and mistakenly shot at a 
young Vietnamese boy.  The veteran also asserted that while 
in Danang, a soldier he had known was killed while on patrol 
duty.  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
experienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Here, the veteran's Form DD 214 indicates that he was a 
watercraft operator, his awards include the Marksman (M-16), 
and he served in the Republic of Vietnam from June 1969 to 
June 1970.  However, there are no decorations, awards or 
other indicia to demonstrate that the veteran was in combat.   

Records from Dr. Feliciano noted a diagnosis of PTSD.  In 
support of his diagnosis, Dr. Feliciano cited to the 
veteran's experience in Vietnam in combat, death of his wife, 
and issues related to his employment.  Likewise, VA treatment 
records based upon report of the veteran's symptoms showed a 
positive PTSD screen.  However, a June 2002 VA examination 
report, which noted that the examiner reviewed the claims 
folder including Dr. Feliciano's records, found that the 
veteran did not meet the diagnostic criteria for PTSD.  The 
VA examiner specifically addressed Dr. Feliciano's findings.  
The examiner noted that Dr. Feliciano described as a stressor 
the veteran's service in Vietnam, but that that there was no 
specific stressor or any detailed evaluation to warrant the 
diagnosis of PTSD given.  The examiner also pointed out that 
Dr. Feliciano related the death of the veteran's wife and 
job-related issues as stressors.    

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the VA examination report is more 
complete and thorough than Dr. Feliciano's reports or VA 
clinical records.  The VA examiner's report reflects a 
through review of the claims folder which neither Dr. 
Feliciano nor VA clinicians indicated they had done.  
Additionally, the VA examiner addressed Dr. Feliciano's 
finding of PTSD.  The VA examiner provided detailed support 
for his opinion refuting Dr. Feliciano's findings, especially 
to dispute Dr. Feliciano's listing of stressors.  There is no 
corroborative evidence supporting that the veteran 
participated in combat in the Republic of Vietnam, which is 
the only inservice stressor reported by Dr. Feliciano.  The 
VA examiner pointed out the deficiencies in Dr. Feliciano's 
reasons in diagnosing PTSD.  Also, VA clinical records, 
noting a positive PTSD screen, did not note diagnosis in 
accordance with DSM-IV criteria.  Therefore, the Board finds 
that the VA examination report is more probative than Dr. 
Feliciano's and VA clinical record findings.  

A clear preponderance of the evidence is against a finding 
that the veteran has a diagnosis of PTSD in accordance with 
DSM-IV.  Without a diagnosis of PTSD, there is no basis to 
grant service connection  See 38 C.F.R. § 3.304(f).  

To the extent that the veteran himself has claimed he 
currently has an acquired psychiatric disorder, to include 
PTSD related to service, as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

2.  Peripheral Neuropathy

If an organic disease of the nervous system becomes manifest 
to a degree of 10 percent or more within one year from the 
date of the veteran's termination of  service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In the present case, this presumption does not 
apply as the medical evidence shows that neuropathy did not 
manifest until many years after discharge.

The veteran has a current disability.  VA treatment records, 
as well as the June 2002 VA examination report, reflect 
diagnoses of moderate sensory peripheral neuropathy.

Service medical records are negative for findings or 
complaints of peripheral neuropathy.  The examination at 
service discharge showed a normal neurological evaluation.  

Following service, the first documented treatment for 
disability was a February 1999 record from J.R. Carlo, M.D. 
noting new onset of progressive leg numbness.  A letter from 
Dr. Carlo dated in March 1999 noted that the veteran began to 
have symptoms of his disability about two years prior.  A VA 
examination report dated in June 2002 reflects symptoms of 
lower extremity numbness for the past four to five years and 
noted a diagnosis of sensory peripheral neuropathy.  This 
still places the onset of the veteran's disability 27 years 
after service discharge.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Moreover, no competent 
evidence of record causally relates current peripheral 
neuropathy to active service.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to 
his DD Form 214, the veteran served in Vietnam from June 1969 
to June 1970 and was awarded medals including the Vietnam 
Service Medal.  Accordingly, he is presumed to have been 
exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).  The regulation specifically requires acute or 
subacute peripheral neuropathy which is defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset."  38 C.F.R. § 3.309(e), Note 2.  Also, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(6)(ii).  Furthermore, the last 
day on which a veteran is presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam.  38 C.F.R. § 3.307(6)(iii).

However, this presumption does not apply in this case as 
there is no indication of acute or subacute peripheral 
neuropathy or even that neuropathy became manifest to a 
degree of 10 percent within a year after exposure to Agent 
Orange.  The earliest manifestation of current disability was 
27 years after service.  

While VA afforded the veteran a peripheral nerves examination 
in June 2002, the examination report did not address the 
etiology of the veteran's disability.  The Board declines to 
obtain a medical nexus opinion with respect to the claim 
because there is no evidence of pertinent disability in 
service or for nearly three decades following service.  Thus, 
while there is a current diagnosis of peripheral neuropathy, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, and the first suggestion of pertinent 
disability many years after active duty, relating peripheral 
neuropathy to service would certainly be speculative.  In 
fact, a March 1999 letter from Dr. Carlo and a January 2004 
VA clinical record both noted that veteran's disability was 
of unknown etiology.  However, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.  The duty to assist is 
not invoked, even under Charles, where "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. 5103A.

To the extent that the veteran himself has claimed his 
peripheral neuropathy is related to service, as layman, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the preponderance of the evidence is against finding 
that the veteran's peripheral neuropathy was incurred in or 
is otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for peripheral neuropathy of the lower 
extremities is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


